DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/10/2021 has been entered and fully considered. 
In light of the applicant’s amendment filed on 11/10/2021, the claim rejection under 35 U.S.C §112(b) has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record.

Lim, U.S. Pub. Number 2020/0034853 A1, discloses enables reducing errors in fraud detection, preventing number of fraudulent transactions and number of non-fraudulent transactions due to suspected fraud by determining a fraud score for an account of an online marketplace. An object associated with the account is determined.  And presentation on a display device a first graphical element corresponding to the account, a second graphical element corresponding to the object, a line connecting the first graphical element to the second graphical element and an attribute of the line based on the fraud score for the account. 



Brown, U.S. Pub. Number 2020/0145436 A1, discloses a method to generate entity links between a primary entity object identifying a primary entity for multiple accounts and secondary entity objects identifying secondary entities from the accounts. The fraud detection server can determine a rate at which secondary users change on the accounts. The fraud detection server can update, based on the determined rate, the primary entity object to include a fraud-facilitation flag.

Yen U.S. Pub. Number 2016/0196615 A1, discloses fraud pattern analysis component that analyzes fraud accounts to identify common patterns of events associated with fraud, and hence detects the cross-channel fraud in efficient and optimized manner and determining a first account fraud probability associated with the customer based in part on a comparison between the events and the common patterns of events.

Bosnjakovic U.S. Pub. Number 2021/0019762 A1, teaches a method for identifying fraudulent accounts associated with an electronic payment service, include retrieving a data set for each of a plurality of accounts from a database, each data set including a plurality of attributes of the corresponding account; selecting a first set of attributes from the plurality of attributes; constructing a first graph including a plurality of nodes linked together by a multitude of edges, wherein each of the nodes identifies a 

Although, the combination of all the references above discloses a method and systems to identify fraud account by linking accounts to identify common patterns of events associated with fraud and determine a rate at which secondary users change on the accounts. The fraud detection server can update, based on the determined rate, the primary entity object to include a fraud-facilitation flag.
	What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of obtaining account data comprising an corresponding account node being stored in a fraud detection database comprising a set of account nodes, a set of attribute nodes, and a set of edge data, each edge in the set of edge data identifying an account node in the set of account nodes, an attribute node in the set of attribute nodes, and a label corresponding to a value in the attribute node; generating a revised account node comprising a unique identifier, the account number, a suspicious account identifier, and version data indicating that the revised account node is a later version of the corresponding account node; generating revised edge data based on at least one edge linking the revised account node to an attribute node in the set of attribute nodes; inserting the revised account node into the fraud detection database; inserting the revised edge data into the fraud detection database, wherein each edge in the revised edge data links the revised account node to each attribute node indicated in the revised edge data; calculating a fraud score for the revised account node, the fraud score being calculated based on the revised edge data and each attribute node indicated in the revised edge data; and setting, based on the fraud score, a suspicious account indicator for the revised account node such that the revised account node is indicated as a suspicious account, as claimed and without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 11 and 17  and thus these claims are considered allowable. The dependent claims which further limit claims 1, 11 and 17 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/VU V TRAN/Examiner, Art Unit 2491